Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 7/27/2022. Claims 1-20 are pending. Claims 1, 5-7, 10, 13, 14, and 20 have been amended, and claims 8, 9, and 15 have been provisionally withdrawn.
The previous objection to claims 5-7 and 13-14 and rejection to claim 20 under 35 USC 112(b) are withdrawn in view of the amendments.

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.
The applicant fails to disclose the features as of a pull up resistor and a pull down resistor as recited in the claims. As recited above, the examiner is unable to provide a reasonable, functioning interpretation for the claimed subject matter which would provide a meaningful result in view of the initial disclosure. It is unclear whether the first and second lines of the differential pair consists of the pull up and pull down resistors, or if they are separate components. 
It is unclear whether the first and second lines of the differential pair are electrically connected to one another. Para, [0022] suggests the “differential pair” is not being used in the typical sense and are formed as merely a pair of wires, and pullup resistor and pulldown resistor would need to be duplicated to measure the resistance of the lines independently. As such, it is unclear if the claims require additional pull up and pull down resistors, whether the first line and the second line are electrically connected, and whether the power supply or how the first terminal and second terminal are connected to the first and second lines. 
The examiner is interpreting the claims in view of a broadest reasonable interpretation wherein wherein a pullup resistor is interpreted in view of Farkas as equivalent to the resistor on the high voltage side of the bridge and wherein the pull down resistor is equivalent to the resistor on the low voltage side of the bridge of Fig. 1.
Further, references which demonstrate pull up and pull down resistors for measuring circuits are generally known in the art. Multiple references which are not relied on for the current rejection are being provided as known examples of pull up and pull down resistances in measuring circuits. 
Thus, claims 1-7, 10-14, and 16-20 stand rejected in view of the rejection below. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, “fist terminal” should be corrected to - - first terminal - -.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites, “a power supply including an output to provide a voltage, first and second lines of a differential pair, wherein a first terminal of the differential pair is coupled to a pull up resistor and wherein a second terminal of the differential pair is coupled to a pull down resistor and to the output;”. As best understood by the examiner, the differential pair constitutes the pull up resistor and the pull down resistor. In other words, the differential pair is not a separate component from the pull up resistor and the pull down resistor, but rather, the differential pair is the pull up and pull down resistor. 
Further, it is not clear what embodiment the claim is directed to or what embodiment in the drawings corresponds to “a first terminal of the differential pair” and “a second terminal of the differential pair”. 
Further, while Fig. 2 shows a power supply having an output which connects between resistors 216, 218, it is not clear to the examiner where in the drawings shows “wherein a second terminal of the differential pair is coupled to a pull down resistor and to the output” as recited in the claim. 
Further, it is unclear how the device of Fig. 2 is operable as the ADC 212 and power supply 220 are connected to the same point. In contrast, Fig. 6 fails to identify any pull up or pull down resistors. 
Further, as best understood by the examiner, in Fig. 6 when switches 610 are in configuration C a voltage is applied at “+” and flows through a first trace comprising resistances 602, 604 and should flow to a ground terminal, however, a 604 is not connected to a ground terminal in configuration C. The configuration shown in Fig. 6 would only have a current applied to resistor 602 which is measured at terminal 612, but no current would flow through 604 as terminal C connected to 604 appears to be open. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 10, the claims recite:
a power supply including an output to provide a voltage;
first and second lines of a differential pair, wherein a first terminal of the differential pair is coupled to a pull up resistor and wherein a second terminal of the differential pair is coupled to a pull down resistor and to the output;
As best understood by the examiner the limitations as claimed are directed to the embodiment of Fig. 2 ass the embodiment of Fig. 6 does not define pull up and pull down resistors. 
It is not clear to the examiner how the embodiment of Fig. 2 (see below) is operable. Fig. 2 shows both the analog to digital converter 212 and power supply 220 connected between the pull up resistor 216 and pull down resistor 218. Such a configuration would result in a measured voltage being equal to the voltage from the power supply which would not provide a meaningful result. As best understood by the examiner, the power supply would need to be connected to the supply of the pull up resistor 216 such that a measurement is made between the pull up resistor and the pull down resistors. 

    PNG
    media_image1.png
    491
    562
    media_image1.png
    Greyscale

Further, differential pair is identified as element 214. Paragraph [0022] states:
“Furthermore, a skilled practitioner will recognize that “differential pair” in this context is not being used in the typical sense, as it would for a transmission line or communication link in which noise received by both lines cancels. Instead, the differential pair in 214 is merely a pair of wires with different attributes affecting corrosion, and pullup resistor 216 and pulldown resistor 218 would need to be duplicated to measure the resistance of the lines independently.”

It is not clear to the examiner what is meant by this paragraph, if the first or second wire of the differential pair are connected, whether the pull up and pull down resistors are equivalent to the differential pair, or if the claim is somehow related to this embodiment of the description. Regardless, it is unclear how the measurement is performed based on the configuration as recited in claim 1, whether the configuration of claim 1 is supported by the drawings, and which embodiment(s) the claim is directed towards.  
Therefore, the examiner is unable to interpret a functional embodiment in view of the limitations as claimed and is unable to determine the metes and bounds of the claims or a scope of the claims for which the applicant seeks protection. It is unclear how the pending claims would be distinguished from what is disclosed in the prior art. 
For the purpose of examination, the claims will be interpreted in view of a broadest reasonable interpretation wherein the pull down resistor is connected to the output of the power supply via the pull up resistor as is known for a half-bridge circuit, and wherein a measurement is performed between the pull up resistor and the pull down resistor.
Claims 2-9 and 11 -15 stand rejected due to a dependence on one of claims 1 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas et al. US 2018/0284011 (Farkas) in view of Kessler et al. US 2018/0003615 (Kessler).

Regarding claim 1, Farkas teaches an information handling system (an information handling unit of Fig. 8; see [0002], [0049], [0050]), comprising: 
first and second lines of a differential pair, wherein a first terminal of the differential pair is coupled to a pull up resistor and wherein a second terminal of the differential pair is coupled to a pull down resistor and to the output (paths 107a, 107b form first and second lines of a differential pair wherein resistors 106a,b are interpreted as equivalent to pull up resistors and resistors 106c,d are interpreted as equivalent to pull down resistors and resistors 106c,d are connected to an output of a power supply at node 114a via resistors 106a,b; see Fig. 1; see paras. [0024]-[0028]); and 
a baseboard management controller (BMC) coupled to the first and second lines (integrated corrosion sensor system 710 is coupled to provide digital dV measurement signals 132 (representative of corrosion occurring within chassis enclosure 804) to host processor 806 and/or other programmable integrated circuit such as BMC 817; see [0051], Fig. 8), the BMC to: 
periodically determine a first resistance of the first line and a second resistance of the second line (measurements are performed along the current paths based on a sensed differential voltage dV which relates to the resistances of the paths based on the drive current wherein measurements are performed on a continuous basis or during any desired time interval; see [0004], [0028], [0034]); 
detect corrosion within an enclosure of the information handling system (the voltage measurement dV relates to the resistances and is representative of corrosion occurring within chassis enclosure 804; see Fig. 8; [0008], [0051]); and 
provide a corrosion warning signal to a remote diagnostic system, wherein the corrosion warning signal indicates corrosion within the enclosure (corrosion information may be provided in the form of a warning to other remote components; see [0032]).
Farkas fails to teach determine whether the first resistance is substantially equal to the second resistance; in response to the first resistance being substantially equal to the second resistance, detect corrosion within an enclosure of the information handling system.
Kessler teaches determine whether the first resistance is substantially equal to the second resistance; in response to the first resistance being substantially equal to the second resistance, detect corrosion within an enclosure of the information handling system (a first resistor arm 101a includes a corroding resistor 103 formed with a significantly lower resistance such as copper such that in an initial uncorroded state the resistive arm 101a has a lower resistance and when the corrosion of corrosion element 103 reaches a certain point the corroding element 103 may effectively be an open circuit which would results in a resistance equal to the resistance of the second arm 102b; see Fig. 7; [0022], [0035]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of determine whether the first resistance is substantially equal to the second resistance; in response to the first resistance being substantially equal to the second resistance, detect corrosion within an enclosure of the information handling system as taught in Kessler into Farkas in order to gain the advantage of two resistor arms wherein one resistor arm is sensitive to corrosion and has a resistance value lower than the resistance value of the second arm when no corrosion is present and an equivalent resistance when a sense resistor is sufficiently corroded, and wherein each of the resistive arms are subject to substantially the same background drift to effectively suppress or reject the common background drift which increases the signal to background noise ration without the need to take the sensor apparatus offline to perform calibration.

Regarding claim 2, Farkas teaches further comprising: an analog to digital converter (ADC) coupled to the BMC and the first and second lines (ADC 189 of the corrosion sensor monitor circuitry 104 is coupled to the lines 107a,b and incorporated into integrated corrosion sensor system 710 and coupled to the BMC 817; see Figs. 1, 7, and 8), the ADC to periodically measure a first voltage drop along the first line and a second voltage drop along the second line, wherein the first resistance is determined based on the first voltage drop and the second resistance is determined based on the second voltage drop (the ADC measures the differential voltage across the bridge which relates to the voltage drops along the first and second line in an obvious and equivalent matter to that claimed as the differential voltage relates to the difference between the voltages, the current, and the resistances in accordance with Ohm’s laws; see para. [0032]-[0034]).

Regarding claim 3, Farkas teaches wherein the first line is a first trace and the second line is a second trace on a printed circuit board (PCB) of the information handling system (the resistances are formed of conductive traces on a PCB of an information handling system; see [0023], [0049, [0050]; Figs. 1, 7, and 8).

Regarding claim 10, Farkas teaches a method, comprising: 
coupling a first terminal of a differential pair of an information handling system to a pull up resistor, wherein the differential pair includes a first line and a second line; coupling a second terminal of the differential pair to a pull down resistor and to an output of a power supply of the information handling system (paths 107a, 107b form first and second lines of a differential pair wherein resistors 106a,b are interpreted as equivalent to pull up resistors and resistors 106c,d are interpreted as equivalent to pull down resistors and resistors 106c,d are connected to an output of a power supply at node 114a via resistors 106a,b of an information handling unit of Fig. 8; see Fig. 1; see paras. [0002], [0024]-[0028], [0049], and [0050]);
periodically determining a first resistance of the first line and a second resistance of the second line (measurements are performed along the current paths based on a sensed differential voltage dV which relates to the resistances of the paths based on the drive current wherein measurements are performed on a continuous basis or during any desired time interval; see [0004], [0028], [0034]) of an information handling system  (an information handling unit of Fig. 8; see [0002], [0049], [0050]); and 
generating, by a baseboard management controller (BMC), a signal that indicates the presence of corrosion (integrated corrosion sensor system 710 is coupled to provide digital dV measurement signals 132 (representative of corrosion occurring within chassis enclosure 804) to host processor 806 and/or other programmable integrated circuit such as BMC 817, which in turn may provide monitored corrosion information including a warning based on digital dV measurement signals 132 to a local user; see [0032], [0051]).
Farkas fails to teach if the first resistance is substantially equal to the second resistance, then generating, a signal that indicates the presence of corrosion.
Kessler teaches if the first resistance is substantially equal to the second resistance, then generating, a signal that indicates the presence of corrosion (a first resistor arm 101a includes a corroding resistor 103 formed with a significantly lower resistance such as copper such that in an initial uncorroded state the resistive arm 101a has a lower resistance and when the corrosion of corrosion element 103 reaches a certain point the corroding element 103 may effectively be an open circuit which would results in a resistance equal to the resistance of the second arm 102b and indicates corrosion; see Fig. 7; [0022], [0035]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of if the first resistance is substantially equal to the second resistance, then generating, a signal that indicates the presence of corrosion as taught in Kessler into Farkas in order to gain the advantage of two resistor arms wherein one resistor arm is sensitive to corrosion and has a resistance value lower than the resistance value of the second arm when no corrosion is present and an equivalent resistance when a sense resistor is sufficiently corroded, and wherein each of the resistive arms are subject to substantially the same background drift to effectively suppress or reject the common background drift which increases the signal to background noise ration without the need to take the sensor apparatus offline to perform calibration.

Regarding claim 11, Farkas teaches further comprising: periodically measuring, by an analog to digital converter (ADC), a first voltage drop along the first line and a second voltage drop along the second line, wherein the determining of the first resistance is based on the first voltage drop and the determining of the second resistance is based on the second voltage drop (Data acquisition system 122 includes ADC for measuring a voltage differential equivalent to a first and second voltage drop as claimed; see Fig. 1; [0032]).

Regarding claim 12, Farkas teaches further comprising: routing a first trace on a printed circuit board (PCB) of the information handling system to create the first line, wherein the first trace is a first type of metal; and routing a second trace on the PCB of the information handling system to create the second line, wherein the second trace is the first type of metal (the traces are routed on a PCB and formed from copper metal; see [0039]; Fig. 2).

Regarding claim 13, Farkas further teaches further comprising: plating the first trace with a first type of metal, wherein the plating is a second type of metal (a conductive trace is copper coated with tin; see [0023]).

Claims 4-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas et al. US 2018/0284011 (Farkas) in view of Kessler et al. US 2018/0003615 (Kessler), and in further view of Robinson et al. US 9,182,436 (Robinson).

Regarding claims 4-7 and 14, Farkas teaches wherein the first trace includes a first metal portion, and the second trace includes a third metal portion; and wherein the first metal portion and the third metal portion are formed from a first type of metal, and wherein the first line initially has a lower resistance than the second line based on the second metal portion being plated on top of the first metal portion (a sensor 102 includes a corrosive sensor with traces 107a,b formed of copper traces; see [0023], [0055]; Fig. 1).
Farkas fails to teach wherein the first trace includes a first metal portion and a second metal portion plated on top of the first metal portion; and the second metal portion is formed from a second type of metal; wherein the second type of metal is more negative on an anodic index than the first type of metal; and wherein the first line initially has a lower resistance that the second line based on the second metal portion being plated on top of the first metal portion.
Robinson teaches wherein the first trace includes a first metal portion and a second metal portion plated on top of the first metal portion; and the second metal portion is formed from a second type of metal; wherein the second type metal is more negative on an anodic index than the first type of metal; and wherein the first line initially has a lower resistance that the second line based on the second metal portion being plated on top of the first metal portion; and wherein the first line initially has a lower resistance that the second line based on the second metal portion being plated on top of the first metal portion (the sensors are formed a first sensor is formed of a first metal made of copper and a second metal made of Tin which are equivalent to the metals disclosed in para. [0028] of the pending application and would, therefore, have the same physical properties and resistive properties as recited in the claims; see col. 2, lines 6-19; col. 3, line 13 – col. 4, line 31; col. 5, lines 46-60; see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first trace includes a first metal portion and a second metal portion plated on top of the first metal portion; and the second metal portion is formed from a second type of metal; and wherein the second type metal is more negative on an anodic index than the first type of metal; and wherein the first line initially has a lower resistance that the second line based on the second metal portion being plated on top of the first metal portion as taught in Robinson into Farkas in order to gain the advantage of a sensor which shares a diffusive interface comprising two dissimilar metals such that the sensor provides an indication of absolute age and/or cumulative temperature history based on diffusion across an interface between dissimilar materials by modifying the copper trace of a surface-mountable corrosion sensor, and wherein the aniodic index of tin being lower is an inherent property of a tin-copper interface and wherein the lower resistance is an inherent property due to forming a parallel circuit by coating the tin on the copper.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas et al. US 2018/0284011 (Farkas) in view of Nekoksa US 5,356,521.

Regarding claim 16, Farkas teaches a method, comprising: 
applying, by a voltage supply, a voltage across first and second traces for a predetermined amount of time, wherein the first and second traces include a same metal, wherein the first and second traces are on a printed circuit board (PCB) of an information handling system (a current is provide by a voltage across the traces which are on a PCB of an information handling system; see [0024]; see [0039]; Fig. 1, 2); 
determining a first resistance of the first line and a second resistance of the second line (measurements are performed along the current paths based on a sensed differential voltage dV which relates to the resistances of the paths based on the drive current wherein measurements are performed on a continuous basis or during any desired time interval; see [0004], [0028], [0034]); 
determining, by a baseboard management controller (BMC), whether the first resistance varies from the second resistance by more than a threshold amount; in response to the first resistance varying from the second resistance by more than the threshold amount, detecting, by the BMC, an early presence of corrosion within an enclosure of the information handling system; and providing, by the BMC, a corrosion warning signal to a remote diagnostic system, wherein the corrosion warning signal indicates the early presence of corrosion within the enclosure (integrated corrosion sensor system 710 is coupled to provide digital dV measurement signals 132 (representative of corrosion occurring within chassis enclosure 804) to host processor 806 and/or other programmable integrated circuit such as BMC 817, which in turn may provide monitored corrosion information including a warning based on digital dV measurement signals 132 to a local user if the resistance exceeds a certain threshold to produce a corrosion warning; see [0032], [0051], [0053]).
Farkas fails to teach applying a voltage across first and second traces for a predetermined amount of time, in response to an expiration of the predetermine amount of time, determining a resistance.
Farkas fails to teach applying a voltage across first and second traces for a predetermined amount of time, in response to an expiration of the predetermine amount of time, determining a resistance.
Nekoksa teaches applying a voltage across first and second traces for a predetermined amount of time, in response to an expiration of the predetermine amount of time, determining a resistance (a DC power source is applied for a period of 30 minutes at the end of which a current is measured, and an additional current is measured after the power source is removed to determine a polarization source, wherein the resistance is determined from the current and power voltage; see Fig. 3; see col. 3, lines 23-58, col. 5, line 55-col. 6, line 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of applying a voltage across first and second traces for a predetermined amount of time, in response to an expiration of the predetermine amount of time, determining a resistance as taught in Nekoksa into Farkas in order to gain the advantage of activating the probe and detecting a current generated by the probe after removing the power source due to depolarization and differentiate between DC polarization characteristics from changes in ohmic resistance due to a biofilm or other deposit.

Regarding claim 17, Farkas teaches further comprising: in response to an expiration of the predetermine amount of time, measuring, by an analog to digital converter (ADC), a first voltage drop along the first line and a second voltage drop along the second line, wherein the determining of the first resistance is based on the first voltage drop and the determining of the second resistance is based on the second voltage drop (data acquisition system 122 includes ADC for measuring a voltage differential equivalent to a first and second voltage drop as claimed, wherein Nekoksa teaches measuring in response to an expiration of the predetermined amount of time; see Fig. 1; [0032]).

Regarding claim 18, Farkosa teaches further comprising: causing an electrolytic process to start between the first and second traces based on the voltage and presence of moisture on the PCB (the corrosion of the sensor is due to the ambient present of water and, as best understood by the examiner, the limitations as claimed are would be inherent to corrosion present on the sensor of Farkas when ambient water is present; see [0023]).

Regarding claim 19, Farkosa fails to teach further comprising: preventing electrolysis of pure water on the PCB based on the voltage being below a predetermined threshold.
Nekoksa teaches further comprising: preventing electrolysis of pure water on the PCB based on the voltage being below a predetermined threshold (potentials are between 50 to 500 mV as larger potentials would impede biofilm growth and could cause corrosion of the electrodes, wherein one of ordinary skill in the art would understand such corrosion due to higher potentials would include corrosion due to electrolysis in water as is well-known in the art; see col. 5, lines 37-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of preventing electrolysis of pure water on the PCB based on the voltage being below a predetermined threshold as taught in Nekoksa into Farkas in order to gain the advantage of activating the probe and detecting a current generated by the probe after removing the power source to differentiate the DC current from the power source from the DC current generated by the biofilm and other deposits.

Regarding claim 20, Farkas fails to teach further comprising: prior to measuring the updated first resistance and the updated second resistance, removing the voltage from across the first and second traces.
Farkas teaches further comprising: prior to measuring the updated first resistance and the updated second resistance, removing the voltage from across the first and second traces (a voltage is applied to the electrodes and a current is measured while the voltage is applied and monitors a DC current generated after removing the power source; see abstract, col. 3, 38-58; col. 4, lines 8-16; col. 5, lines 55-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of prior to measuring the updated first resistance and the updated second resistance, removing the voltage from across the first and second traces as taught in Nekoksa into Farkas in order to gain the advantage of activating the probe and detecting a current generated by the probe after removing the power source to differentiate the DC current from the power source from the DC current generated by the biofilm and other deposits.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868